Citation Nr: 0423272	
Decision Date: 08/24/04    Archive Date: 09/01/04

DOCKET NO.  94-16 032	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to recognition as the veteran's surviving spouse 
for the purpose of establishing basic eligibility to receive 
Dependency and Indemnity Compensation (DIC) benefits.


REPRESENTATION

Appellant represented by:  Lee Boothby, Attorney
Appellee represented by:  Donne L. Colton, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant, Appellee, and Appellee's daughter


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant (G.F. or first spouse) is a former spouse of 
the veteran who served on active duty from September 1943 to 
January 1946 and from April 1948 to January 1974.  The 
veteran died in March 1990.  Records show the veteran married 
the appellant in May 1955 and that he married the appellee 
(P.F. or second spouse) in August 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1991 administrative 
decision by the Washington, DC, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which held the appellant 
was not entitled to VA benefits as the veteran's surviving 
spouse because she had not met the requirements of continuous 
cohabitation.  The decision also held that the appellee was 
entitled to VA benefits as the veteran's surviving spouse 
because she had not known of any legal impediment at the time 
of her marriage to the veteran.  The appeal in this case has 
been properly developed as a contested claim for VA DIC 
benefits.

In October 1996, the appellant testified at a personal 
hearing before a representative of the Board who is presently 
unavailable to participate in a decision in this case.  The 
case was remanded for additional development in April 1997.  
Although the re-adjudication of the issue in a July 2003 
supplemental statement of the case did not clearly indicate 
which case or statutory laws were considered in that 
determination, the Board finds the RO's action sufficiently 
complied with the prior remand instructions.  It is 
significant to note that the appellant was notified of 
relevant case law and regulatory revisions by the Board's 
April 1997 remand order and that subsequent correspondence 
and personal hearing testimony demonstrates the appellant's 
actual knowledge of these matters.  Therefore, the Board 
finds due process has been adequately provided and that the 
absence of specific citations in the July 2003 supplemental 
statement of the case is an insufficient basis to delay 
appellate review of the issue.  

In May 2004, the appellant and appellee testified at a 
personal hearing before the undersigned Veterans Law Judge.  
As the contesting parties participated in the May 2004 
hearing, the Board finds all requests for a personal hearing 
have been satisfied.  Copies of the transcripts of the 
personal hearings in this case are of record.  The Board 
further finds that evidence received at the May 2004 hearing 
is essentially duplicative or redundant of evidence 
previously of record and that additional agency of original 
jurisdiction consideration is not required.

Although records show the appellant has been recognized (by 
the service department finance and accounting center and by 
decision of the United States District Court for the Northern 
District of Illinois, Eastern Division) as the eligible widow 
of the veteran for a Survivor Benefit Annuity (SBA) under the 
provisions for a Survivor Benefit Plan (SBP), 10 U.S.C.A. 
§ 1447, et. seq., the Board notes the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) has held, 
in essence, that SBP payments and DIC were not mutually 
exclusive in a case where entitlement for these benefits 
existed separately and where they were not specifically 
excluded from concurrent receipt.  Croteau v. United States, 
823 F.2d 539 (Fed. Cir. 1987).  

The Board also notes the appellee has been recognized as the 
veteran's surviving spouse for VA purposes and that she is 
presently receiving DIC benefits under applicable VA law.  
See 38 U.S.C.A. § 103(a) (West 2002); 38 C.F.R. § 3.52 
(2003); Colon v. Brown, 9 Vet. App. 104 (1996).  The Board 
finds the appellee's contested interest in this matter is 
limited to the extent that a VA determination recognizing the 
appellant as the veteran's surviving spouse for VA benefit 
purposes would jeopardize her present VA benefits.  See 
38 C.F.R. § 3.52 (2003).

While VA laws prohibit one person from receiving duplicate 
DIC and SBP benefit payments, they do not appear to prohibit 
DIC payments where entitlement to SBA exists separately to 
another person who is not specifically excluded from 
concurrent receipt.  See Croteau, supra; 38 U.S.C.A. § 5304 
(West 2002).  It is significant to note that SBA payments may 
be designated to the benefit of a former spouse, but that 
such assignments are not possible for DIC.  See generally 
10 U.S.C.A. § 1450 (West 2002); 38 U.S.C.A. § 1310 (West 
2002).  Therefore, the Board finds there is no apparent 
conflict between the present decision as to recognition as 
the veteran's surviving spouse for DIC benefit purposes and 
any prior non-VA determination as to the marital 
relationships of the contesting parties with the veteran.


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the 
appellant in the development of her claim and has 
sufficiently notified her of the information and evidence 
necessary to substantiate this claim.

2.  The appellant's marriage to the veteran in May 1955 was 
not legally terminated.

3.  Persuasive evidence demonstrates the appellant and the 
veteran separated in approximately 1958 as a result of mutual 
fault and that they did not reconcile thereafter.

4.  The appellant's statements as to the reasons for her 
separation from the veteran are inconsistent with the 
evidence of record.

5.  The appellant did not continuously cohabitate with the 
veteran prior to his death.

CONCLUSION OF LAW

The appellant did not continuously cohabitate with the 
veteran prior to his death and she is not entitled to 
recognition as surviving spouse of the veteran for purposes 
of VA death benefits.  38 U.S.C.A. §§ 101(3), 103 (West 
2002); 38 C.F.R. §§ 3.1(j), 3.50, 3.53 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) (codified at 38 U.S.C.A. § 5100 et seq.) became 
law.  Regulations implementing the VCAA have been published.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).  The 
VCAA and the implementing regulations apply in the instant 
case.  A review of the record shows the appellant was 
notified of the provisions of the VCAA as they applied to her 
claim by correspondence dated in October 2003.

The Board finds that any defect with respect to the timing of 
a VCAA notice requirement was harmless error.  While the 
notice provided to the appellant in October 2003 was not 
given prior to the first agency of original jurisdiction (AOJ 
or RO) adjudication of the claim, the notice was provided by 
the AOJ prior to the transfer and certification of the case 
to the Board and the notice sufficiently complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
The issue on appeal was re-adjudicated and a supplemental 
statement of the case was provided to the appellant in July 
2003.  The appellant has been provided every opportunity to 
submit evidence and argument in support of her claim, and to 
respond to VA notice.  Therefore, to decide the appeal would 
not be prejudicial error.  See VAOPGCPREC 7-2004 (July 16, 
2004).

A VCAA notice consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  

In this case, the October 2003 VCAA notice letter provided to 
the appellant generally informed her of the evidence not of 
record that was necessary to substantiate her claim and 
identified which parties were expected to provide such 
evidence.  Although the letter did not specifically address 
the VCAA "fourth element," the Board finds that the 
appellant was otherwise fully notified of the need to give to 
VA any evidence pertaining to her claim.  In light of the 
notice provided, the Board finds that any content deficiency 
in the notice letter was non-prejudicial error.  

All the VCAA requires is that the duty to notify be 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  Here, because each of 
the content requirements of a VCAA notice has been fully 
satisfied, any error in not providing a single notice to the 
appellant covering all content requirements is harmless 
error.  

The revised VCAA duty to assist requires that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim.  See 38 C.F.R. 
§ 3.159.  In this case, all identified and authorized records 
relevant to the issue on appeal have been requested or 
obtained.  The Board finds further attempts to obtain any 
additional evidence would be futile.  Therefore, the Board 
finds the duty to assist and duty to notify provisions of the 
VCAA have been fulfilled.  

Factual Background

Records show the veteran married the appellant in Bordeaux, 
France, in May 1955, and that their child, T.F., was born in 
July 1955.  

In February 1964, the veteran filed a complaint for divorce 
from the appellant.  He stated that he and the appellant had 
lived together from May 1955 until June 1959 when she 
deserted him.  In a March 1964 counter-complaint for separate 
maintenance the appellant stated that she and the veteran had 
lived together from May 1955 until April 1958 when he 
deserted her.  By an order dated May 26, 1965, a Chancery-
Divorce Division Judge of the Circuit Court of Cook County, 
Illinois, dismissed the complaint and counter-complaint.  It 
was noted that the veteran and the appellant had been present 
and had provided testimony, but that there was insufficient 
evidence for a finding as to either claim.

Service department medical examination reports dated in 
October 1966 and October 1969 show the veteran reported his 
father as his next of kin and that his home address was his 
father's home in Chicago.

Records show the veteran married the appellee, P.F., in 
August 1970 in Bangkok, Thailand.  The children of that 
marriage include L.F., born in December 1970, A.F., born in 
March 1972, and M.F., born in December 1980.

Records show the appellant submitted an application for a 
service department dependent's medical insurance (Champus) 
handicap program on behalf of T.F. in September 1971.

In a service department retirement medical examination report 
dated in November 1973 the veteran designated P.F. as next of 
kin.  He also described her as his "Wife."

Service department correspondence to the veteran dated in 
April 1986 noted that repeated attempts to contact him to 
verify his divorce from the appellant, G.F., had been futile.  
It was noted that, consequently, the appellee, P.F., had been 
removed from the Defense Eligibility Enrollment Reporting 
System.

In July 1987 the veteran submitted an application for VA 
benefits indicating he married P.F. in August 1970 and, in 
essence, falsely denying he had been previously married.  He 
reported he and P.F. lived together and acknowledged L.F., 
A.F., and M.F. as his dependent children.  Copies of a 
certificate of marriage and a certified translation were 
provided.  In a September 1987 VA report, the veteran noted 
his August 1970 marriage to P.F. as his only marriage and 
provided documents demonstrating the birth of L.F. in 
December 1970, A.F. in March 1972, and M.F. in December 1980.  

A death certificate shows the veteran died in March 1990 and 
that he had been a resident of Alexandria, Virginia.  P.F. 
was listed as the veteran's surviving spouse and as the 
informant.  The record shows they resided at a common address 
in Alexandria, Virginia.

In April 1990, the RO received a claim for DIC from the 
appellee, P.F.  In the application, P.F. noted that military 
records showed the veteran had been divorced from a prior 
spouse in 1969.

In correspondence dated in June 1990, the appellant, G.F., 
requested entitlement to VA benefits as the veteran's 
surviving spouse.  In her VA Form 21-534 received by VA on 
June 19, 1990, she stated that she and the veteran 
"separated around 1965" and that she received an allotment 
from the Army until 1973.  She stated the veteran had been in 
the Army and that due to his traveling overseas he left her 
and their son in Chicago.  She also reported that the veteran 
had called from time to time, but that he "never returned" 
and that she "last heard from him in 1986."  

In subsequent correspondence, the appellant requested that 
she be provided information as to any divorce decree of 
record and stated that she had no knowledge of any divorce.  
In support of her claim she submitted documents including a 
certification of her marriage to the veteran in Bordeaux, 
France, in May 1955.  She also submitted correspondence dated 
in May 1990 from a service department legal assistance 
attorney sent to the U.S. Army Finance and Accounting Center 
disputing their records that the appellant and the veteran 
had divorced.  Correspondence from the State of Virginia 
indicated that a search for a divorce record for the veteran 
had been negative.

In July 1990, the appellant submitted an application for VA 
benefits on behalf of T.F. as the veteran's helpless child.  
In support of that claim, she submitted a copy of a 
certificate reflecting the birth of T.F. in July 1955.  

In August 1990, the RO granted entitlement to DIC benefit to 
the appellee, P.F.  Benefits were awarded effective from 
April 1, 1990.

In subsequent correspondence, the appellant reiterated her 
claim for VA benefits and again asserted that she and the 
veteran had not divorced.  She stated that she and her 
attorney had searched every state where the veteran had 
resided and had found no evidence of a divorce decree.  

Correspondence dated October 2, 1990, reflects that the U. S. 
Army Finance and Accounting Center found that the appellant 
and the veteran were never divorced and that the appellant 
was entitled to SBA payments.

In correspondence dated in February 1991, the appellant 
reiterated her claim for DIC benefits.  She noted she had 
been recognized as the veteran's legal spouse by the service 
department and had been awarded SBP payments.  

In correspondence dated in June 1991, the appellant provided 
a detailed summary of her relationship and contacts with the 
veteran.  She stated that they married in France in 1955 and 
moved to Chicago, Illinois, in November 1957.  She stated he 
was later transferred to Germany and that she had been told 
to stay in the states for the education of their 
"children."  She claimed that during the period from 1963 
to 1964 the veteran gave her an address in South Carolina and 
that he had visited her.  She reported that in 1965 they had 
a "disagreement" and filed for separation, but that they 
had reconciled and the case had been dismissed in May 1965.  
She stated that he was in South Carolina, the South Pacific, 
and Southeast Asia during the period from 1966 until his 
retirement from military service in 1974.  She stated that 
while he was in Saigon, Vietnam, in 1971 he always kept in 
touch with his family.  She indicated that after his 
retirement he had come home to her and informed her that he 
was going overseas for a good job offer.  She reported he 
indicated he hoped to be transferred back to the Washington, 
D.C., area and that it was her understanding that he would 
save his money to purchase a home for them in the Washington 
area at retirement age.  She stated that during this time he 
was always in touch by telephone.  

The appellant reported that in 1976 the veteran called her 
and stated he was "boarding" at an address in Alexandria, 
Virginia (the common address shown to have been the residence 
of the veteran and the appellee).  She stated that during the 
period from 1976 to 1985 she and the veteran had agreed she 
would save her money from her business and that he would save 
his money.  She stated the veteran had requested she not 
spend money to come visit him.  She reported that in February 
1986 the veteran called and told her he had undergone heart 
surgery.  She stated she requested he come home, but that he 
wanted to stay near his heart doctor.  She reported that in 
1988 after he began receiving Social Security Administration 
benefits, he still refused to allow her to visit him in 
Washington, but that he had continued to call.  

In a statement dated in June 1991, T.A.R. noted that she had 
known the appellant for 20 years and that she knew the 
appellant had been married to the veteran and never separated 
from him.  She stated the appellant talked about the veteran 
calling her and that she had considered selling her home to 
join him.  Separate statements were also received from A.C. 
and C.M.W. indicating that they had known the appellant for 
30 years and that to their knowledge she had always been 
married to the veteran.  They reported the appellant had 
never been seen with another man.  

In a June 1991 VA report of contact, O.K.M. noted he had 
become involved in the case as the appellant's benefits 
counselor at the Chicago VARO and described procedural 
problems she had experienced with her claim for DIC benefits.  
The report also summarized the appellant's contentions as to 
never having divorced the veteran and of their plans to 
retire together in Washington.  

In correspondence dated in July 1991, the appellee reported 
that she and the veteran had married in 1970.  She stated 
that they had lived together continuously until his death, 
except for a period of time when he was serving in Vietnam.  

In correspondence dated in July 1991, the appellant reported 
that she and the veteran had never been separated, except 
when his military assignments took him away from home.  She 
claimed they fully intended to live together upon his 
retirement and that he had provided an allotment for her and 
their son before his retirement from service in 1974.  She 
reported that she and the veteran had a disagreement in 1965 
that led the veteran to file for divorce, but that they had 
reconciled and the case had been dismissed.  

In a September 1991 administrative decision, the RO found the 
appellant did not meet the continuous cohabitation 
requirements for VA recognition as the veteran's surviving 
spouse.  The determination also found the appellee was 
entitled to DIC benefits.

In her September 1991 notice of disagreement, the appellant 
reiterated her claim for VA benefits as the veteran's 
surviving spouse.  She also reported that while she and the 
veteran had not lived in the same household from 1965 until 
his death, that they had reconciled and had continued to 
communicate with each other in correspondence and in 
telephone conversations.  She stated there had been no need 
to reconcile their marriage after 1965 because their 
differences had been resolved long before he left for his new 
job in Vietnam.  

In April 1992, the United States District Court for the 
Northern District of Illinois, Eastern Division, granted 
summary judgment dismissing the claim of P.F. (the appellee 
in the present appeal) against the government and G.F. (the 
appellant in the present appeal) concerning SBP payments.  
The order also found that G.F. was the eligible widow for SBP 
payments.  It was noted that the facts were not in dispute 
and the evidence was summarized as to the veteran's 
marriages.  It was also noted that the veteran had completed 
an SBP election certification on January 7, 1974, listing the 
appellee as his spouse and that Army records, "presumably 
with information provided by [the veteran]," incorrectly 
showed he and the appellant had divorced in 1969.  The record 
showed that the veteran had failed to respond to Army 
correspondence in July 1981 requesting clarification of his 
marital status.  

In correspondence dated in May 1992, the appellant reiterated 
her claim and asserted that she and the veteran had never 
been separated other than due to his military service.  She 
stated they had agreed to live apart until she could join him 
in Washington.  She claimed she had been deceived by the 
veteran as to his second marriage.

At a personal hearing in February 1993, the appellant 
provided testimony describing events involved in her 
relationship with the veteran.  She repeated her assertions 
that they had reconciled in 1965 after filing for divorce and 
that they had lived together until the veteran was ordered to 
Vietnam in 1968.  She stated that the reasons they had filed 
for separation in 1965 was because she told him she was 
lonely, but that they had reconciled before appearing before 
the judge in 1965.  She testified that after the veteran 
moved to Alexandria, Virginia, in 1976, he told her that he 
was living in a boarding house and could not receive her 
telephone calls, but that they had corresponded with one 
another my mail.  She stated that during the period from 1976 
to 1989 the veteran had visited her in Chicago approximately 
16 times.  

In subsequent correspondence, the appellant reiterated her 
claim and continued to assert that she and the veteran had 
reconciled after their earlier separation.  In statements 
dated in May and July 1993, she reported she had never 
deserted the veteran.  She stated she had been deceived by 
the veteran as to his second marriage and that she believed 
they would retire together.  She stated the veteran had kept 
in contact with her and that their temporary periods of 
separation had been due to mutual convenience. 

At a personal hearing in October 1996, the appellant 
testified that she and the veteran reconciled on the day the 
judge dismissed their divorce complaints and that the veteran 
had returned home with her.  She stated that since that date 
they had held themselves out as husband and wife.  She stated 
there were no grounds for a divorce because they had only 
argued because she had been lonely.  She testified that the 
veteran had always come home to her whenever he had vacation 
from military service.  

In support of her claim, the appellant submitted documents 
including copies of envelopes addressed to the appellant from 
the veteran apparently postmarked in 1973.  She also 
submitted a greeting card with a message to a spouse; 
however, the card is undated and was apparently not signed by 
the veteran.

In February 1997, the appellee submitted a brief asserting, 
in essence, that SBP and DIC determinations were separate 
matters and that the decision awarding the appellee DIC 
benefits was valid under VA law.  Assertions that the 
appellant's separation from the veteran had been permanent 
and that the appellant had been at fault in her separation 
from the veteran were also provided.  

In a March 1997 statement, the appellee's children described 
their family relationship with the veteran.  They also stated 
that their parents had never been separated during the 
20 years they were married.  

In a May 2004 brief the appellant reiterated her claim and 
asserted that the veteran had deceived her and that he had 
dissuaded her from moving to live with him.  She claimed his 
actions had been a ruse to keep her from learning of his 
adulterous activities and subsequent bigotry.  

At a hearing in May 2004, the appellant testified that the 
veteran had stayed with her at her house from time to time 
and that in her bedroom she recently found correspondence to 
the veteran from the Army dated in April 1986.  She provided 
additional testimony describing events involved in her 
relationship with the veteran and repeated her assertions 
that they had reconciled in 1965 after filing for divorce.  
She testified that after the veteran retired from service he 
had called her, but that he refused to give her his telephone 
number.  She stated he had indicated that when he retired 
they would buy a house and live together.  The appellant's 
attorney, in summation, reiterated the claim that the veteran 
and the appellant had reconciled after their divorce 
complaints were dismissed in 1965 and that they had 
thereafter never been separated except for convenience by 
mutual agreement.

The appellee testified that she and the veteran had purchased 
a house together in Virginia in 1976 and that they had lived 
there with their children until his death in 1990.  She 
stated that during that time the veteran had never traveled 
alone and that after his triple-bypass heart surgery he had 
been unable to travel.  She stated that it would have been 
impossible for the veteran to have visited the appellant in 
1986 as she had claimed because he was unable to travel due 
to poor health.  The appellee's daughter, L.F., testified 
that the veteran had never traveled away from home.  The 
appellee's attorney, in summation, asserted the veteran and 
the appellant had actually separated and that they had not 
continuously cohabitated prior to his death.

Analysis

VA law provides that a recognized marriage is defined as one 
which is valid under the law of the place where the parties 
resided at the time of marriage, or the law of the place 
where the parties resided when the right to benefits accrued.  
38 U.S.C.A. § 103(c) (West 2002); 38 C.F.R. § 3.1(j) (2003).  
The term "surviving spouse" means a person of the opposite 
sex who was the spouse of a veteran at the time of the 
veteran's death, and who lived with the veteran continuously 
from the date of marriage to the date of the veteran's death 
(except where there was a separation which was due to the 
misconduct of, or procured by, the veteran without the fault 
of the spouse) and who has not remarried or (in the case not 
involving marriage) has not since the death of the veteran 
lived with another person and held himself or herself out 
openly to the public to be the spouse of such other person.  
38 U.S.C.A. § 101(3) (West 2002). 

VA regulations provide that, except as provided in 38 C.F.R. 
§ 3.52, a "surviving spouse" means a person of the opposite 
sex whose marriage to the veteran meets the requirements of 
38 C.F.R. § 3.1(j), who was the spouse of the veteran at the 
time of the veteran's death, and who lived with the veteran 
continuously from the date of marriage to the date of the 
veteran's death except where there was a separation which was 
due to the misconduct of, or procured by, the veteran without 
the fault of the spouse, and, except as provided in 38 C.F.R. 
§ 3.55, has not remarried or has not since the death of the 
veteran and after September 19, 1962, lived with another 
person of the opposite sex and held himself or herself out 
openly to the public to be the spouse of such other person.  
38 C.F.R. § 3.50 (2003).

In Gregory v. Brown, 5 Vet. App. 108 (1993), the United 
States Court of Appeals for Veterans Claims (Court) held that 
the portion of 38 C.F.R. § 3.53(a) (1992) stating that the 
requirement of continuous cohabitation would be met if the 
evidence shows that there was no separation due to the fault 
of the surviving spouse was unlawful.  The Court held that 
the without-fault requirement was not a continuing one: 
"fault, or the absence of fault, is to be determined based 
on an analysis of conduct at the time of the separation."  
Id. at 112.   

As a result of the Gregory decision, the regulations under 
38 C.F.R. § 3.53(a) were revised in a manner more favorable 
to claimants and the revision was established as effective 
from May 13, 1994.  See 59 Fed. Reg. 32658 (June 24, 1994).  
VA's General Counsel, in a precedent opinion, has held that 
when a new regulation is issued while a claim is pending 
before VA, unless clearly specified otherwise, VA must apply 
the new provision to the claim from the effective date of the 
change as long as the application would not produce 
retroactive effects.  VAOPGCPREC 7-2003 (November 19, 2003).  
The amended versions may only be applied as of their 
effective date and, before that time, only the former version 
of the regulation may be applied.  VAOPGCPREC 3-2000 (Apr. 
10, 2000).

The revised regulation provides that the requirement that 
there must be continuous cohabitation from the date of 
marriage to the date of death of the veteran will be 
considered as having been met when the evidence shows that 
any separation was due to the misconduct of, or procured by, 
the veteran without the fault of the surviving spouse.  
Temporary separations which ordinarily occur, including those 
caused for the time being through fault of either party, will 
not break the continuity of the cohabitation.  38 C.F.R. 
§ 3.53(a) (2003).

The statement of the surviving spouse as to the reason for 
the separation will be accepted in the absence of 
contradictory information.  If the evidence establishes that 
the separation was by mutual consent and that the parties 
lived apart for purposes of convenience, health, business, or 
any other reason which did not show an intent on the part of 
the surviving spouse to desert the veteran, the continuity of 
the cohabitation will not be considered as having been 
broken.  State laws will not control in determining questions 
of desertion; however, due weight will be given to findings 
of fact in court decisions made during the life of the 
veteran on issues subsequently involved in the application of 
this section.  38 C.F.R. § 3.53(b). 

The Federal Circuit has recognized the Board's "authority to 
discount the weight and probity of evidence in light of its 
own inherent characteristics and its relation-ship to other 
items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 
(Fed. Cir. 1997).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2003).

In this case, the Board finds that the appellant is not 
entitled to recognition as the veteran's surviving spouse for 
VA purposes even though her May 1955 marriage to the veteran 
was not legally terminated.  The persuasive evidence of 
record demonstrates the appellant and the veteran separated 
in 1958 or 1959 as a result of mutual fault.  It is clear 
from the veteran's February 1964 complaint for divorce and 
the appellant's March 1964 counter-complaint that they each 
believed the other had deserted them.  Although records show 
the complaint and counter complaint were dismissed in 1965, 
no determination as to desertion was provided.  In fact, the 
judge merely stated that the evidence was insufficient for a 
finding for either party.  In the absence of any probative 
evidence to the contrary, based upon the sworn statements 
provided by the veteran and the appellant in 1964 the Board 
finds they were mutually at fault for deserting, or 
separating, one another.

The appellant's statements as to the reason for the 
separation in 1958 or 1959 may not be accepted as fact 
because there is clearly contradictory evidence of record.  
The appellant has also not asserted that this separation was 
the result of any misconduct by the veteran.  In fact, she 
has consistently stated that the veteran's complaint for 
divorce was due to a disagreement that arose when she told 
the veteran she was lonely when he was away for military 
service.  The Board finds the appellant's recent statements 
as to the reasons for their separation, which apparently 
began in approximately 1958, are inconsistent with not only 
the veteran's sworn statement in February 1964, but also with 
her own sworn statement in March 1964.  The fact that the 
judge in 1965 could not provide a decision finding desertion 
by either party does not indicate that the appellant was 
without fault in the separation.  In fact, VA regulations 
specifically provide that state laws will not control in 
determining questions of desertion.  See 38 C.F.R. § 3.53(b).

The Board also finds that the appellant's claim that she and 
the veteran had reconciled in 1965 is not consistent with 
other evidence of record.  In fact, there is no evidence, 
other than the appellant's own statements, indicating any 
reconciliation or indicating that she and the veteran ever 
shared a home together after that time.  The evidence 
includes service medical reports dated in October 1966 and 
October 1969 in which the veteran reported that his father 
was his next of kin and that his home address was his 
father's home in Chicago.  This evidence itself is highly 
suggestive that the appellant and the veteran had not 
reconciled in 1965.

In addition, the Board notes the appellant's recent 
statements as to their reconciliation and claims of 
subsequent periods of cohabitation are also inconsistent with 
her own statements provided in the VA Form 21-534 she 
submitted in June 1990.  At that time, she stated that she 
and the veteran had "separated around 1965" and that he had 
called from time to time but had "never returned" to her.  
She specifically stated that she had "last heard from him in 
1986."  In light of all the evidence of record, the Board 
finds this description of their relationship, provided at the 
earliest stages of the claim process, is a more probative 
account of events that transpired after 1965.  Therefore, the 
Board finds the appellant did not continuously cohabitate 
with the veteran during the period after 1965 and prior to 
his death in 1990.

Thus, the Board concludes that, though not legally separated 
under the laws of the State of Illinois, the veteran and the 
appellant were, in fact, separated as a result of mutual 
fault in 1958 or 1959 and that they were not reconciled 
thereafter.  As the appellant did not continuously cohabitate 
with the veteran after this separation, the Board finds she 
is not entitled to recognition as the veteran's surviving 
spouse for VA purposes.  See 38 U.S.C.A. § 101(3); 38 C.F.R. 
§§ 3.50, 3.53.  Based upon the evidence of record, the Board 
finds that the preponderance of the evidence is against the 
appellant's claim.


ORDER

The appellant's claim for entitlement to recognition as the 
veteran's surviving spouse for the purpose of establishing 
eligibility to receive DIC benefits is denied.



	                        
____________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



